PER CURIAM.
Before the Court are out-of-cycle1 amendments to Florida Rule of Civil Procedure 1.470 (Exceptions Unnecessary; Jury Instructions). The Board of Governors of The Florida Bar approved the proposed amendments by a vote of thirty-four to zero. We have jurisdiction, see art. V, § 2(a), Fla. Const., and amend the rule as proposed.
The Civil Procedure Rules Committee (Committee) proposed the amendments to rule 1.470 in response to the Court’s direction in In re Standard Jury Instructions—Contract and Business Cases, 116 So.3d 284, 288 (Fla.2013), that “[a]ll references to the Florida Standard Jury Instructions and Standard Jury Instructions as set forth in Rule 1.470(b), Florida Rules of Civil Procedure, shall also include these Standard Jury Instructions — Contract and Business Cases.” The amendments correct the Court’s web address for the Standard Jury Instructions contained in subdivision (b) of the rule and add a new committee note to reference the new Standard Jury Instructions for Contract and Business Cases.
Accordingly, we amend the Florida Rules of Civil Procedure as reflected in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The committee note is offered for explanation only and is not adopted as an official part of the rules. The amendments shall become effective immediately upon the release of this opinion.
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.
APPENDIX
RULE 1.470. EXCEPTIONS UNNECESSARY; JURY INSTRUCTIONS
(a) [No Change]
(b) Instructions to Jury. The Florida Standard Jury Instructions appearing on the court’s website at www.floridasupreme court.org/jury_instructions/instructions.
shtml shall be used by the trial judges of this state in instructing the jury in civil actions to the extent that the Standard Jury Instructions are applicable, unless the trial judge determines that an applicable Standard Jury Instruction is erroneous or inadequate. If the trial judge modifies a Standard Jury Instruction or gives such other instruction as the judge determines necessary to accurately and sufficiently instruct the jury, upon timely objection to the instruction, the trial judge shall state on the record or in a separate order the legal basis for varying from the Standard Jury Instruction. Similarly, in all circumstances in which the notes accompanying the Florida Standard Jury Instructions contain a recommendation that a certain type of instruction not be given, the trial judge shall follow the recommendation unless the judge determines that the giving of such an instruction is necessary to accurately and sufficiently instruct the jury, in which event the judge shall give such instruction as the judge deems appropriate and necessary. If the trial judge does not follow such a recommendation of the Florida Standard Jury Instructions, upon time*930ly objection to the instruction, the trial judge shall state on the record or in a separate order the legal basis of the determination that such instruction is necessary. Not later than at the close of the evidence, the parties shall file written requests that the court instruct the jury on the law set forth in such requests. The court shall then require counsel to appear before it to settle the instructions to be given. At such conference, all objections shall be made and ruled upon and the court shall inform counsel of such instructions as it will give. No party may assign as error the giving of any instruction unless that party objects thereto at such time, or the failure to give any instruction unless that party requested the same. The court shall orally instruct the jury before or after the arguments of counsel and may provide appropriate instructions during the trial. If the instructions are given prior to final argument, the presiding judge shall give the jury final procedural instructions after final arguments are concluded and prior to deliberations. The court shall provide each juror with a written set of the instructions for his or her use in deliberations. The court shall file a copy of such instructions.
(c) [No Change]
Committee Notes
1988 Amendment — 2010 Amendment. [No Change]
2014 Amendment. Florida Standard Jury Instructions include the Florida Standard Jury Instructions — Contract and Business Cases.

. See Fla. R. Jud. Admin. 2.140(f).